PER CURIAM.
Epps seeks review of the summary denial of his motion to vacate, set aside, or correct sentence. Epps contends he was improperly sentenced as an habitual felony offender under Section 775.084, Florida Statutes (1975). The trial court attached to its order denying the motion the assignments of error filed in Epps direct appeal, Epps v. State, 354 So.2d 441 (Fla. 1st DCA 1978). The assignments of error reflect that this matter was raised as error therein. Accordingly, this matter does not set forth a proper ground for post-conviction relief. Pitts v. State, 355 So.2d 505 (Fla. 1st DCA 1978). The trial court correctly denied Epps’ motion without an evidentiary hearing.
BOYER, Acting C. J., and MILLS and BOOTH, JJ., concur.